      Case: 3:20-cv-00224-NBB-RP Doc #: 62 Filed: 01/19/21 1 of 2 PageID #: 409




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                        PLAINTIFF


VS.                                            CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                 DEFENDANT




  DEFENDANT’S MOTION TO EXTEND DISCOVERY DEADLINE (UNOPPOSED)



       COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through counsel, and files its Motion to Extend the Discovery Deadline

and would state as follows:

                                                 1.

       This Section 1983/First Amendment action was filed on July 31, 2020 by John Rash who

sought preliminary injunctive relief which was denied by the district court after hearing on

August 6, 2020. Thereafter, the Plaintiff and Defendant agreed to an expedited discovery

schedule (January 15, 2021), pretrial motion deadline (February 2, 2021) and trial setting (June

6, 2021) which were incorporated into the case management order entered on September 15,

2020. Since then, the parties have diligently pursued and exchanged discovery, including

depositions which were last conducted on January 15, 2020. At this time, the Defendant needs

until Wednesday, January 20, 2021 to complete and supplement prior discovery and disclosures.

The Plaintiff does not oppose the extension.
     Case: 3:20-cv-00224-NBB-RP Doc #: 62 Filed: 01/19/21 2 of 2 PageID #: 410




                                                2.

       The Defendant is in need of the five day extension due to other case commitments of its

counsel of record and the as yet unsuccessful efforts of counsel to obtain certain material

information maintained by non-parties. The proposed extension will not affect the other

deadlines set forth in the case management order.



       THIS, the 19th day of January, 2021.

                                                     Respectfully submitted,

                                                     CLAYTON O'DONNELL PLLC
                                                     1403 VAN BUREN AVENUE, SUITE 103
                                                     P.O. Drawer 676
                                                     Oxford, MS 38655
                                                     Telephone: (662) 234-0900



                                                     /s/ David D. O’Donnell
                                                     DAVID D. O'DONNELL, MSB #3912
                                                     Attorney for Lafayette County, Ms.,
                                                     Defendant
                                                     dodonnell@claytonodonnell.com




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 19th day of January, 2021.

                                              /s/ David D. O'Donnell
                                              DAVID D. O'DONNELL, MSB# 3912
                                              dodonnell@claytonodonnell.com




                                                                                              2
